          Case 1:19-cr-10081-IT Document 805 Filed 09/15/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

 v.
                                                             Case No. 1:19-cr-10081-IT
 GORDON ERNST,

        Defendant.



                           ASSENTED TO MOTION TO MODIFY
                          CONDITIONS OF PRETRIAL RELEASE



       Defendant Gordon Ernst hereby moves this Court to modify his conditions of release to

allow him to reside in Rockville, Maryland with his wife and daughter. The Ernsts moved to

Massachusetts when they had to sell their home in Chevy Chase, Maryland but their youngest

daughter did not adapt well to having to leaver her school and friends, so they decided to return

to Maryland. Mr. Ernst was permitted free travel between Massachusetts and Maryland and was

traveling back and forth frequently but now wants to spend as much time as possible with his

wife and daughter.
          Case 1:19-cr-10081-IT Document 805 Filed 09/15/21 Page 2 of 2




       Defense counsel has consulted with AUSA Kriss Basil and Probation Officer Kylie

Fucci, who both assent to this Motion.


Dated: September 15, 2021                   Respectfully submitted,

                                            GORDON ERNST

                                            By his attorney,

                                            /s/ Tracy A. Miner
                                            Tracy A. Miner (BBO No. 547137)
                                            Miner Siddall LLP
                                            101 Federal Street, Suite 650
                                            Boston, MA 02110
                                            Tel.: (617) 202-5890
                                            Fax: (617) 202-5893
                                            tminer@msdefenders.com




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served by ECF on counsel for all parties
on September 15, 2021.



                                                   /s/ Tracy A. Miner
                                                   Tracy A. Miner
